Citation Nr: 1748210	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-41 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for mitral valve prolapse ("heart condition"), to include as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this matter for further development in May 2011, December 2015, and February 2017.


FINDING OF FACT

Mitral valve prolapse was first shown years after service discharge and is unrelated to any event, occurrence, or illness during service, and it is not proximately due to or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a May 2008 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for mitral valve prolapse, which he contends is secondary to his service-connected diabetes mellitus.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. 3.303(a) (2016).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include valvular heart disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Secondary service connection is provided for disability that is caused by a service connected disease or disability; or that is aggravated by a service connected disease or disability.  38 C.F.R. § 3.310(a), (b) (2016).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Factual Background

The Veteran's service treatment records show no complaints of or treatment for a heart condition.  During a March 1990 separation examination, a chest x-ray was normal, and no cardiovascular abnormalities were noted.  A January 1991 report of medical history shows that the Veteran denied chest pain, palpitations, and heart trouble.  A March 1991 separation examination shows that the Veteran denied chest pain, palpitations, and heart trouble, and a chest x-ray was normal.  During an April 1991 enlistment examination for the Army National Guard, the Veteran denied chest pain, palpitations, and heart trouble, and no cardiovascular abnormalities were noted.

Private treatment records from February 1992 show that the Veteran had elevated blood sugar readings during a routine physical examination, and he was diagnosed with new onset, insulin dependent diabetes mellitus.

VA treatment records dated from May 1992 to July 1995 show that the Veteran was seen for diabetes management, gastroenteritis, kidney problems, and headaches.  They do not show any cardiac complaints, treatment, or diagnoses.  A July 1995 chest x-ray showed "no findings suggesting superimposed active cardiopulmonary disease," and a July 1995 ECG was normal. 

A December 1994 discharge summary from a private hospital shows that the Veteran was treated for diabetic ketoacidosis.  On admission, the Veteran denied any health problems except for diabetes.  On examination, the Veteran's heart had normal sinus rhythm, with no murmurs, gallops, or rubs.

A June 1995 private emergency room note shows that the Veteran was treated for a hypoglycemic episode.  On admission, an EKG and a chest x-ray were both normal.  A June 1995 discharge summary from a private hospital shows that the Veteran was treated for hypoglycemia secondary to uncontrolled diabetes.  A review of systems was remarkable for headaches, but the Veteran denied heart problems or chest pain.  On examination, the Veteran's heart was regular in rhythm with no murmurs, and a chest x-ray was negative.  

A September 1995 discharge summary from a private hospital shows that the Veteran was treated for "diabetes out of control."  On admission, the Veteran reported that in addition to diabetes, he was being treated for a missing right kidney.  He did not mention a heart condition.

An October 1995 VA Persian Gulf examination reveals diagnoses of insulin dependent diabetes mellitus, congenital absence left kidney, left adrenal cyst, peripheral neuropathy, and carpal-tunnel syndrome. 

A September 1996 discharge summary from a private hospital shows that the Veteran was treated for acutely elevated blood sugars and acute viral illness.  On admission, a chest x-ray showed that the heart was normal.  

During a November 1997 VA diabetes mellitus examination, an electrocardiogram revealed normal sinus rhythm, and his EKG was "completely normal."  A November 1997 VA chest x-ray showed "no acute cardiopulmonary disease."

A December 1997 private hospital record shows that the Veteran was admitted for diabetic ketoacidosis, with a secondary diagnosis of noncompliance.  A chest x-ray revealed "a normal heart with slight elevation of the left hemidiaphragm."  

During a January 1999 VA general medical examination, the Veteran did not report a heart condition.  On examination, his heart rate was regular and rhythmic, and no murmurs or bruits were noted.  An EKG showed a normal sinus rhythm with a slight arrhythmic beat.  A chest x-ray showed that the heart was within normal limits.

An August 2000 private emergency department record shows that the Veteran was admitted for a "severe" hypoglycemic episode.  In the past medical history section, the emergency room physician noted that the Veteran "is known to have...mitral valve prolapse with regurgitation."  A chest x-ray showed "heart size and shape, pulmonary vessels...appear normal."

VA primary care records dated from August 2000 to January 2006 show that the Veteran routinely denied angina, palpitations, chest pain, shortness of breath, and dyspnea on exertion, and on examinations, the Veteran's heart had normal rate and rhythm, with no murmur.  They do not show any cardiac complaints, treatment, or diagnoses. 

Private emergency room records dated in July 2004 show that the Veteran was seen for a hypoglycemic episode.  During admission, an ECG and chest x-ray were normal, and his heart had a regular rate and rhythm, with normal heart sounds. 
A January 2006 private treatment record shows that the Veteran denied chest pain and shortness of breath, and the Veteran's diabetes was described as "really uncontrolled right now."

A February 2007 VA treatment record shows that the Veteran was admitted due to an amputation of his right long finger.  During the admissions evaluation, the Veteran reported that he had an irregular heartbeat.  

VA primary care records dated from February 2008 to May 2009 show that the Veteran consistently denied angina, palpitations, chest pain, shortness of breath, and dyspnea on exertion, and on examinations, the Veteran's heart had normal rhythm, with no murmur.  They do not show any cardiac complaints, treatment, or diagnoses.

In a March 2008 statement, the Veteran requested to open a claim of entitlement to service connection for a heart condition as secondary to diabetes.  He further reported that he had "a bad mitral valve" and that he gets "shortness of breath and chest pains on a regular basis due to this condition."  

The Veteran was afforded a VA diabetes examination in April 2009.  The Veteran denied symptoms of cardiovascular disease.  A cardiovascular examination was normal.  The examiner noted no diagnosis of cardiovascular disease.  

Private hospital records from November 2009 show that the Veteran suffered multiple lower extremity fractures in a motorcycle accident.  On admission, a pertinent medical history of mitral valve prolapse and diabetes mellitus was noted.  During a December 2009 private internal medicine consultation, a cardiovascular examination showed "a mitral prolapse sound, most prominent in the left axilla and on the apex."

During a January 2010 SSA disability evaluation, the Veteran denied any cardiovascular complaints, to include chest pain and palpitations.  On examination, the Veteran's heart had regular rhythm with a normal S1 and S2.  There was no S3 or S4, and there were no murmurs, rubs, or gallops noted.  The examiner indicated that the Veteran had diabetes with neuropathy and that "[n]o other findings of end organ damage from his diabetes are noted."  

VA primary records dated from March 2011 to June 2017 show that the Veteran consistently denied chest pain, palpitations, dyspnea on exertion, and shortness of breath, and on examinations, the Veteran's heart had normal rate and rhythm, with no murmur.  They do not show any cardiac complaints, treatment, or diagnoses; however, a past medical history of mitral valve prolapse was noted in May 2013.

The Veteran was afforded a VA diabetes mellitus examination in November 2011.  The Veteran reported no history of heart disease, angina, non-anginal chest pain, dizziness, syncope, fatigue, or dyspnea.  After examining the Veteran, the examiner indicated that the evidence did not show cardiovascular disease.  

The Veteran was afforded a VA general medical examination in April 2012.  The Veteran reported that his mitral valve prolapse was diagnosed "close to the time he was told he was a diabetic."  After examining the Veteran, the examiner indicated that the Veteran did not have a cardiac condition due to or aggravated by diabetes.  

The Veteran was afforded a VA heart conditions examination in April 2012.  The Veteran reported that he had mitral valve prolapse and that he was diagnosed "years ago."  The examiner indicated that the Veteran had valvular heart disease with an unknown date of diagnosis.  The examiner stated that the Veteran's heart condition was "possibly congenital."  The examiner estimated the Veteran's METs level as greater than five, but less than seven, METs and opined that 100 percent of the METs level was due to the Veteran's knee injuries.  The examiner also opined that mitral valve prolapse "is not due to or aggravated by diabetes and is not secondary to his military service."  The examiner referenced medical information regarding mitral valve prolapse and explained that it is most often caused by myxomatous degeneration of the mitral valve and chordae tendineae, which is usually idiopathic, but can also be inherited.  The examiner also noted that myxomatous degeneration may also be caused by connective tissue disorders or muscular dystrophies.  

The Veteran was afforded a VA heart conditions examination in June 2016.  The Veteran reported he has had mitral valve prolapse for years and that the condition was asymptomatic.  The examiner indicated that the etiology of the Veteran's mitral valve prolapse was "unknown, likely idiopathic MVP."  During an interview-based METs test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner opined that the Veteran's mitral valve prolapse was not caused by service or by the Veteran's service-connected diabetes.  The examiner explained that mitral valve prolapse "is most often caused by myxomatous degeneration of the mitral valve and chordae tendineae.  Degeneration is usually idiopathic, although it may be inherited in an autosomal dominant or, rarely, in an X-linked recessive fashion."  Regarding the relationship between mitral valve prolapse and diabetes, the examiner stated that "[t]here is no documented evidence suggesting MVP condition is aggravated by [the Veteran's]...diabetes[;] Vet[eran]'s MVP condition is stable."

In a March 2017 addendum opinion, a VA physician reviewed the claims file and opined that the Veteran's mitral valve prolapse was not aggravated beyond its natural progression by his service-connected diabetes because "[d]iabetes is not known to be a cause of or affect the mitral valve in any permanent or significant way."

C. Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with mitral valve prolapse.  See April 2012 VA Examination Report; June 2016 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With regard to direct service connection, the Veteran has not alleged, and there is no other evidence to suggest, that a heart condition first manifested during service.  As noted above, the Veteran's service treatment records contain no complaints or treatment related to this condition, and the Veteran's cardiovascular system was evaluated as clinically normal during separation examinations in March 1990 and March 1991.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for a heart condition until December 1997, over six years after the Veteran's discharge, when a chest x-ray revealed "a normal heart with slight elevation of the left hemidiaphragm."  The Veteran has never contended that any aspect of service was applicable in his case and none of his attending clinicians noted reports by the Veteran of any symptoms or events in service relevant to his heart condition.

The Board has also considered whether service connection may be granted on a presumptive basis for a chronic disability.  Valvular heart disease is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d at 1331.  However, in the present case, the Veteran's second period of service, from January 1991 to April 1991, was for less than 90 days, so the presumption does not apply to that period of service.  Although the Veteran's first period of service, from June 1987 to June 1990, was for greater than 90 days, there is no evidence of record that the Veteran's heart condition manifested to a compensable degree within one year of the Veteran's discharge from that period of service in June 1990.  See 38 C.F.R. § 3.307(a), 3.309(a).  As discussed in detail above, the Veteran's cardiovascular system was evaluated as clinically normal during separation examinations in March 1990 and March 1991, and the evidence of record shows no complaints, diagnosis, or treatment for a heart condition until December 1997.  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing, the Board finds that service connection on a direct or presumptive basis for chronic disease is not warranted for a heart condition because the condition first manifested greater than one year after a qualifying period of service and was not caused or aggravated by any aspect of service.  

The Veteran's main contention with respect to his heart condition is that it was caused or aggravated by his service-connected diabetes mellitus because the two conditions were diagnosed in close proximity to each other.  

After reviewing the foregoing evidence, the Board finds that service connection is not warranted on a secondary basis.  The Board finds the VA opinions of record, when taken together, to be highly persuasive to the issue of whether diabetes caused or aggravated the Veteran's heart condition.  The April 2012, June 2016, and March 2017 VA heart examiners found that it was less likely than not that the Veteran's heart condition was caused or aggravated by his service-connected diabetes.  In so finding, the VA examiners' acknowledged the Veteran's lay statements regarding onset of his heart condition.  However, the examiners noted that there was no indication from the medical literature that diabetes had a relationship to the Veteran's particular heart condition and that the Veteran's heart condition was stable, which precluded a finding of aggravation.  The Board places great probative weight on the VA opinions in this case, as they are consistent with the evidence of record and based upon medical knowledge and skill, as well as a review and analysis of the Veteran's specific disability picture.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There are no contrary medical opinions of record.  

The Board has also considered the Veteran's assertions that his heart condition is caused by his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a heart condition, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed heart condition is related to diabetes, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value.

Based on a review of the record evidence, the Board concludes that service connection for mitral valve prolapse is not warranted.  Although the record evidence shows that the Veteran currently has this condition, it does not indicate that it has a causal connection to or is associated with his active military service or to a service-connected disability.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for mitral valve prolapse is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


